DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s instant invention is a display panel, comprising: a plurality of scan lines disposed in a display region; 2m clock signal lines disposed in a signal line setting region in a non-display region; and a gate driver on array (GOA) circuit disposed between the display region and the signal line setting region, wherein the GOA circuit comprises a plurality of cascaded GOA units, the GOA units comprise a plurality of effective GOA units and 2m redundant GOA units arranged in sequence, driving signal output ends of the effective GOA units are sequentially connected to the scan lines corresponding one-to-one, the plurality of effective GOA units forms a plurality of effective GOA modules that are arranged in sequence, each effective GOA module comprises 2m effective GOA units, wherein in the effective GOA module, clock signal input ends of the 2m effective GOA units are sequentially connected to the 2m clock signal lines corresponding one-to-one, and clock signal input ends of the 2m redundant GOA units are sequentially connected to the 2m clock signal lines corresponding one-to-one, wherein in the GOA circuit, an n-stage GOA unit comprises: a pull-up control module connected to a first node to pull up a potential of the first node according to a pre-stage stage transfer signal; a pull-up module connected to the first node to pull up a potential of a current-stage gate driving signal according to a current-stage clock signal; a signal download module connected to the first node to control an output of a current-stage stage transfer signal according to the current-stage clock signal; a first pull-down module used to pull down the potential of the current-stage gate driving signal according to a first post-stage gate driving signal; a second pull-down module connected to the first node and used to pull down the potential of the first node according to a second post-stage gate driving signal; a first pull-down maintenance module connected to the first node to maintain low potentials of the first node and the current-stage gate driving signal according to a first low-frequency clock signal; a second pull-down maintenance module connected to the first node to maintain the low potentials of the first node and the current-stage gate driving signal according to a second low-frequency clock signal, wherein the first low-frequency clock signal and the second low-frequency clock signal have opposite potentials at a same time; and wherein both the first pull-down maintenance module and the second pull-down maintenance module comprise a reverse unit and a maintenance unit, an output end of the reverse unit is connected to an input end of the maintenance unit, at least one of the reverse units is a first reverse unit, the first reverse unit comprises a first reverse transistor, a second reverse transistor, and a third reverse transistor, a gate and a first electrode of the first reverse transistor are connected to a low-frequency clock signal input end, a second electrode of the first reverse transistor and a first electrode of the second reverse transistor are connected to a second node, a gate of the second reverse transistor is connected to the first node, a second electrode of the second reverse transistor is connected to a low potential signal of a first power supply, a gate and a first electrode of the third reverse transistor are connected to the second node, and a second electrode of the third reverse transistor is connected to the input end of the maintenance unit.  The closest prior art Chen (US 2012/0086627) discloses a display panel, comprising: a plurality of scan lines disposed in a display region; 2m clock signal lines disposed in a signal line setting region in a non-display region; and a gate driver on array (GOA) circuit disposed between the display region and the signal line setting region, wherein the GOA circuit comprises a plurality of cascaded GOA units, the GOA units comprise a plurality of effective GOA units and 2m redundant GOA units arranged in sequence, driving signal output ends of the effective GOA units are sequentially connected to the scan lines corresponding one-to-one, the plurality of effective GOA units forms a plurality of effective GOA modules that are arranged in sequence, each effective GOA module comprises 2m effective GOA units, wherein in the effective GOA module, clock signal input ends of the 2m effective GOA units are sequentially connected to the 2m clock signal lines corresponding one-to-one, and clock signal input ends of the 2m redundant GOA units are sequentially connected to the 2m clock signal lines corresponding one-to-one.  However, none of the cited prior art alone or in combination teach or suggest all the limitations of the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628